Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 
* Note that all responses to this action should be sent to Art Unit 1765  .

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Abstract
Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Objections
Claims 11-29 are objected to because of the following informalities: Applicants recited “mould’, moulding and moulded” should read- mold, molding and molded- in each instance. Appropriate correction is required.

Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of allowable 
subject matter over the prior art: 
Applicant(s) claimed invention of a method for preparing an injection molded article in an injection mold comprising at least one flow length of at least 50cm, the flow length being defined as the shortest distance between a point of injection in the mold and an inner mold wall, the method comprising injection molding a polycarbonate composition comprising:- aromatic polycarbonate,- from 0.01 wt.% to 0.30 wt.% based on the weight of the polycarbonate composition, of an epoxy additive having at least two epoxy groups per molecule, and- from 0.01 wt.% to 0.30 wt.% based on the weight of the polycarbonate composition, of a phenolic diphosphite derived from pentaerythritol and articles prepared therefrom. 
The crux of the invention lies in the discovery that there unexpectedly exist a reduction in the formation of bubbles in an injection molded article when the above method is employed while avoiding the problems commonly associated therewith. Such has neither been anticipated by nor made obvious from the prior art. The prior art discloses certain polycarbonate compositions, in particular those that comprise a phenolic diphosphite derived from pentaerythritol as a stabilizer, which upon injection molding of more complex parts, there is a risk of bubble, or void, formation inside the molded article; and such formation of voids is found in particular at portions remote from the injection point. Such voids are highly undesirable as they jeopardize the aesthetics of the article and may even affect its mechanical properties. Since an increase in injection molding pressure is not always possible and/or is not very effective and since a higher mold temperature is less desirable in view of longer cycle times there is hence a need for a material to be used for complex injection molding. Consequently, the art of record demonstrates other methods for production injection molding articles in the art which do not however, contain the advantages as mentioned and neither avoid the problems as mentioned above.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the Issue Fee and, to avoid processing delays, should 
preferably accompany the Issue Fee. Such submissions should be clearly 
labeled "Comments on Statement of Reasons for Allowance."

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765